DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 are pending. Claims 1-4, 6-10  and 13-16 are currently amended. 
Applicant’s amendments to the claims and abstract will overcome each and every specification objection, claim objection and 101 rejection previously set forth in the Non-Final Office Action mailed 01/21/2022. The abstract filed on 04/18/2022 is accepted.

Terminal Disclaimer
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,032,079 and US Application No. 16/918,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Camenisch et al. (US Pub No. 2012/0204035) discloses a prover of a data processing system may prove to a verifier of the system that the prover satisfies a condition imposed by the verifier. The prover holds in memory at least one cryptographic credential in which are encoded a biometric template characteristic of the prover and a set of prover attributes such that each of the template and attributes are bound to a common secret value of the prover. A biometric measurement is made of the prover, which then communicates with the verifier to make a cryptographic proof demonstrating: possession of the cryptographic credential; that the biometric measurement matches the biometric template encoded in the cryptographic credential; and that the set of prover attributes encoded in the cryptographic credential satisfies the condition imposed by the verifier. The cryptographic proof is made without revealing the template or the at least one credential to the verifier. (Camenisch, Abstract), SHEETS (US Pub No. 2019/0243956) discloses a user may enroll into a biometric authentication program for proving his or her identity to login to the service provider application. The service provider application can include instructions for generating a first biometric template against which a second biometric template can be compared during future login attempts. This first (or reference) biometric template can be used to validate a second or new) biometric template, and to thereby authenticate a user for accessing an account.  In some embodiments, the biometric templates can be compared by using less data than the entire biometric template, and the comparison process can use a “zero-knowledge proof” protocol in some embodiments. (SHEETS, page 3, paragraph 0042 & page 5, paragraph 0061), SEBASTIAN et al. (US Pub No. 2020/0145219) discloses when the user needs to authenticate herself or himself to the relying party, the user provides her or his biometric to the user's mobile device, which compares the captured biometric image with the enrolled biometric image to verify that they match. In embodiments where the mobile device stores a plurality of enrolled biometric images, the mobile device compares the captured biometric image with the enrolled biometric images to determine whether any of the enrolled biometric images match the capture biometric image. Once a match is confirmed, the mobile device sends to the identity server a hash of the enrolled biometric image that was determined to match the captured biometric image. The identity server compares the received hash with the hash originally received from the user's mobile device. If the hashes are identical, the identity server confirms the user's identity and grants the user access to the relying party and/or the relying party's resources (SEBASTIAN, page 2, paragraph 0031), Toth (US Patent No. 10,127,378) discloses registering and acquiring e-credentials using personal devices and an identity registry system that combines the method for handling digital seals with a proof-of-existence method. The identity registry system is used to register and verify e-credentials. Device owners register their e-credentials when created and updated and verify acquired e-credentials to safeguard against tampering and errors. When registering an e-credential, the e-credential is hashed and digitally sealed creating an identifying thumbprint that is stored in the identity registry system. When verifying an acquired e-credential, the e-credential is hashed, the identity registry system is searched to locate the identifying thumbprint, and the digital seal of the thumbprint is verified. A requesting owner can request an issuing owner to proof, attest, and digitally seal an e-credential of the requester (Toth, Abstract), Quentin (US Pub No. 2021/0406866) discloses processing a transaction, wherein the method is implemented by an electronic device for processing transactions, accessible via a communication network. The includes a transaction processing phase. The transaction processing phase: obtaining a contextual cryptographic fingerprint, previously generated during an authentication of a user on a communication terminal; verifying validity of the contextual cryptographic fingerprint in a blockchain including a set of cryptographic fingerprints; and validating a transaction when the verifying the validity of the contextual cryptographic fingerprint in a blockchain is positive. (Quentin, Abstract) and KEUFFER et al. (US Pub No. 2019/0103971) discloses processing biometric data performed by a proof entity and a verification entity; the proof entity having a biometric candidate datum, a biometric reference datum, a hash value of the biometric reference datum, a hash value of the biometric candidate datum; the verification entity having only the hash value of the biometric candidate datum; the method including steps of: generation by a data-processing unit of the proof entity of a zero-knowledge proof of the assumption that the biometric candidate datum and the biometric reference datum coincide; transmission to the verification entity of said zero-knowledge proof, the hash value of the biometric candidate datum, and the hash value of the biometric reference datum; verification by a data-processing unit of the verification entity that the zero-knowledge proof is valid, and that the hash value received from the biometric candidate datum corresponds to the one the verification entity has. (KEUFFER, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “ generation by data processing means of the proof entity of a zero-knowledge proof of the fact that the candidate biometric data and the reference biometric data match; (a) transmission to the verification entity of said zero-knowledge proof, of the cryptographic footprint of the candidate biometric data, and of the cryptographic footprint of the reference biometric data; (b) verification by data processing means of the verification entity that: - the zero-knowledge proof is valid, and - the received cryptographic footprint of the reference biometric data belongs to said set of cryptographic footprints of reference biometric data in the possession of the verification entity” (as recited in claims 1 and 13). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437                                                                                                                                                                                                        
/ALI S ABYANEH/Primary Examiner, Art Unit 2437